DETAILED ACTION
Claims 1, 3-8, 10-15, 17-22, 24, and 25 are presented for examination. Claims 1, 8, 15, 22, 24, and 25 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-8, 10-15, 17-22, 24, and 25 are allowed.
The Examiner previously presented a statement of reasons for allowance in the office action dated 19 April 2022. For convenience Examiner’s statement on reasons for allowance is repeated herein:
US patent 10,248,907 Gokmen, et al. [herein “Gokmen”] column 3 lines 5-6 teaches “encoded signal includes a stochastic sequence of pulses or a magnitude modulation.” Gokmen column 8 line 24 teaches “crosspoint devices of the ANN crossbar array.” Gokmen figure 8 and column 12 lines 8-11 teach “Fig. 8 is a diagram of a two-dimensional (2D) crossbar array 800 that performs forward matrix multiplication, backward matrix multiplication and weight updates.” Gokmen fails to teach switching to a second matrix and switching back to the first matrix for respective periods of time.
US patent 9,715,655 B2 Wu, et al. [herein “Wu”] column 4 lines 22-27 teaches using two memristor crossbar arrays (an analog crossbar architecture) to compute “matrix-vector multiplication approximation” (matrix sketching) where one crossbar stores the positive matrix and the other crossbar stores the negative matrix. Wu fails to teach switching to a second matrix and switching back to the first matrix for respective periods of time.
US 2020/0159811 A1 Chatterjee, et al. [herein “Chatterjee”] teaches using a first and second crossbar for consecutive dependent matrix vector multiplications. However, these matrix vector multiplications are consecutive or serial multiplications and not parallel or alternating low rank updates.
US 2020/0279169 A1 Hoskins, et al. [herein “Hoskins”] paragraph 42 teaches “matrix multiplication and can be a CORDIC processor, a polarization rotator, or a crossbar array of resistive switches.” Hoskins paragraph 72 teaches “computing a low rank approximation of the update of a neural network using online streaming.” Hoskins fails to teach switching to a second matrix and switching back to the first matrix for respective periods of time.
US 2016/0055124 A1 Galvin, et al. [herein “Galvin”] a method of low-rank matrix approximation. Galvin fails to teach an analog crossbar.
None of the references taken either alone or in combination with the prior art of record disclose “low rank updating a first matrix … switching to a second matrix to low rank update … switching back to the first matrix” for respective periods of time in combination with the remaining elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        29 July 2022